Citation Nr: 0200030	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  97-27 368A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $45,820.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs







ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the Committee on 
Waivers and Compromises at the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran was notified of his VA indebtedness in the 
amount of 45,820 and his right to request waiver of its 
recovery of that debt by letter of December 1993; this 
included notification that the requested had to filed with 
the RO within 180 days of notification.  

3.  The veteran's request for waiver of recovery of his VA 
indebtedness in December 1996 was not timely received by the 
RO.  





CONCLUSION OF LAW

The veteran's request for waiver of recovery of VA 
indebtedness in the amount of $45,820 must be denied by 
operation of law.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.963(b)(2) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1993 letter, the Department of Veterans Affairs 
(VA) Debt Management Center informed the veteran that he had 
incurred a debt to VA regarding an overpayment of his pension 
benefits.  The letter was sent to the veteran's last reported 
address, although an earlier letter had been returned from 
that same address.  

Two months later, in December 1993, another letter informing 
the veteran of his VA debt was sent to a different address.  
Both letters included a "Notice of Rights."  There is no 
evidence of record that either letter was undelivered or 
returned to VA.

In December 1996, the veteran requested that VA waive 
recovery of his VA indebtedness.  The Committee of Waivers 
and Compromises at the RO denied this request for waiver.  It 
was determined that the veteran's request had been filed more 
than 180 days after notification of his indebtedness and 
appeal rights and, thus, waiver of recovery of this 
indebtedness was prohibited by the provisions of 38 U.S.C.A. 
§ 5302(a).  

The veteran contends that he was not informed that he had 
only 180 days to file his request for a waiver.  He argues 
that it would be a financial hardship for him to repay his VA 
indebtedness.  



Analysis

According to 38 U.S.C.A. § 5302(a), there shall be no 
recovery of payments or overpayments of any benefits under 
any of the laws administered by VA whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by VA 
to the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such within a 
reasonable period after such date.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this statute and a description of the procedures for 
submitting the application.  

Initially, the Board notes that the veteran does not assert 
that he did not receive notification of his VA indebtedness 
in December 1993; but rather, that he did not receive notice 
of the requirement that his request for a waiver be submitted 
within 180 days.  

However, a careful review of the December 1993 letter clearly 
shows that the RO did provide the veteran with such 
information.  Although the October 1993 letter was sent to 
the veteran's address of record, and it is unclear where the 
December 1993 address was obtained, there is no indication it 
was returned as undeliverable.  

Therefore, the Board must presume that the appellant received 
the letter and was thereby properly notified of his right to 
request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 
(1998) (a presumption of regularity attaches to the mailing 
of notice to the latest address of record); Hyson v. Brown, 5 
Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  
Significantly, the veteran has made no claims that he failed 
to receive this notification within a reasonable period.  

Thus, there can be no basis for consideration of extending 
the time limit for filing a request for waiver of recovery 
under 38 U.S.C.A. § 5302(a).  The veteran's request for a 
waiver of recovery of his indebtedness was actually received 
by VA about three years after the notification had been sent 
to him.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Claims for Veterans Appeals held that in 
cases in which the law and not the evidence is dispositive, a 
claim for VA benefits should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Id. at 430.  

The veteran was required to file a request for waiver of 
recovery of his indebtedness within 180 days of notification 
that such indebtedness existed.  It is clear that he failed 
to file such a request in a timely manner.  Therefore, his 
request must be denied as a matter of law.  

The Board notes that effective on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, in the instant case, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed, as this is a case in which the law as 
opposed to the facts, govern its disposition.  



ORDER

The veteran's request for waiver of recover of VA 
indebtedness in the amount of $45,820.00, is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

